Exhibit 10.44

SL GREEN REALTY CORP.

420 Lexington Avenue

New York, NY 10170

October 13, 2000

Andrew S. Levine, Esq.

1 Marbourne Drive

Mamaroneck, New York 10543

Dear Andy:

This letter sets forth the term and conditions of your employment with SL Green
Realty Corp. (together with its successors and assigns permitted hereunder, the
“Company”):

Duties and Responsibilities.   You will have the title of Executive Vice
President and General Counsel.  You will have such duties and responsibilities
as may be assigned to you by the Company commensurate with your title and
position; provided, however that nothing herein shall be interpreted to preclude
you from (1) participating as an officer or director of, or advisor to, any
charitable or other tax exempt organization or otherwise engaging in charitable,
fraternal or trade group activities, (ii) acting as an officer of any subsidiary
of the Company, or (iii) investing your assets as a passive investor in other
entities or business ventures, provided that you perform no management or
similar role with respect to such entities or ventures and such investment does
not violate the restrictions of the paragraph  entitled “Prohibited Activities.”
During your employment in this position, you will devote all of your business
time and efforts to the performance of such duties and will perform such duties
in accordance with the material rules and procedures of the Company.  In
addition, upon your receipt of a copy of the Company’s employment manual, you
will, upon the Company’s written request, promptly acknowledge such receipt in
writing.

Start Date; Term; Location.   You will commence employment on November 13, 2000
(the “Commencement Date”).  Your employment hereunder will have a three-year
term beginning on the Commencement Date and, unless earlier terminated as
provided herein, will terminate on the third anniversary of such date; provided,
however, that the Provisions of the paragraphs entitled “Confidentiality” and “
Prohibited Activities” will survive the termination of this letter agreement.
The term of this letter agreement will automatically be extended for successive
one-year renewal terms, unless either party notifies the other in writing at
least six months prior to the expiration of the then current term of its
intention not to renew such term.  During the term of this letter agreement, you
will be based in the Metropolitan New York area.

Base Salary.   Your annualized base salary during the term will be $250,000. 
This salary will be payable bi-weekly beginning on the date that you commence
employment, in accordance with the Company’s regular payroll practices.  Your
base salary may not be reduced during the term.


--------------------------------------------------------------------------------


Discretionary Annual Bonus.   You will be eligible for an annual bonus of the
$100,000 payable in the sole discretion of the Company at the completion of each
calendar year that you are employed by the Company in accordance with Company’s
regular bonus practices for senior executive officers.  Notwithstanding the
foregoing, the amount of such bonus payable upon your completion of calendar
year 2000 with the Company will be pro rated based upon the length of your
service in 2000 and then increased by $25,000.

Stock Option Awards.   Subject to the terms and conditions of the Company’s
stock plan and standard form of stock  option agreement (copies of which will be
provided to you), you will be granted options to purchase 65,000 shares of the
Company’s common stock effective as of the Commencement Date.  The exercise
price per share of the options will be the lowest closing market price during
the calendar quarter ending on December 31, 2000.  Subject to the terms and
conditions of the Company’s stock plan and standard form of stock option
agreement, you also will be granted options to purchase 25,000 shares of the
common stock of eEmerge, Inc. effective as of the Commencement Date.  The
exercise price per share of the options will be $1.02.  One-fifth of each such
grant of options will become exercisable on each of the first five anniversaries
of the date on which you commence employment with the Company, provided that you
are still employed by the Company on such anniversary.

Restricted Stock Award.   Subject to the terms and conditions of the Company’s
stock plan and standard form of restricted stock option certificate, you also
will be granted 15,000 restricted shares of the Company’s common stock effective
as of the Commencement Date.  The restricted shares will become vested  on the
following vesting dates in the following percentages, provided that you are
still employed by the Company on the relevant vesting dates and subject to the
terms and conditions of the Company’s stock plan and standard form of restricted
stock certificate (copies of which will be provided to you):  01/01/2002 — 15%;
01/01/2003 — 15%;  01/01/2004 — 20%; 01/01/2005 — 25%; and 01/01/2006 — 25%. 
You will receive all dividends paid with respect to your shares of restricted
stock, at the same time that dividends are paid to the Company’s other
shareholders.  On each vesting date, you also will receive an income tax
gross-up payment equal to 40% of the value of the shares that become vested on
such date, less applicable withholding.

Contingent Loan.   You will receive a $100,000 personal loan from the Company
effective as of the Commencement Date.  One-half of the loan will be funded as
of the Commencement Date, and the balance of the loan will be funded as of the
first anniversary of such date, provided that you are still employed by the
Company on such anniversary. Interest will accrue on the unpaid  principal
balance of such loan at the applicable federal rate, and principal and accrued
but unpaid interest will be due and payable on the second anniversary of the
date that you commence employment with the Company, provided, however, that
payment of all such principal and interest will be forgiven by the Company if
you are still employed by the Company on such second anniversary, if the Company
terminates your employment without Cause on or before such second anniversary or
if you terminate your employment for Good Reason on or before such second
anniversary.

Change in Control.   If at any time while you are still employed the Company
incurs a Change in Control (as defined for purposes of the Company’s stock plan)
and either you are not offered a position in the Metropolitan New York area by
the surviving entity with

2


--------------------------------------------------------------------------------


substantially the same or greater responsibility and financial terms or, as part
of a Change in Control or within 12 months after the Change in Control, the
Company terminates your employment without Cause or you terminate your
employment for Good Reason, then the stock options described above will become
fully exercisable and the restricted stock described above will become fully
vested.

Benefits.   During the term, you will be eligible to participate in the standard
employee benefit plans and programs offered by the Company to senior executive
officers, subject to and in accordance with the terms and conditions of such
plans and programs.

Vacations.   During the term, you will be entitled to reasonable paid vacations
in accordance with the then regular procedures of the Company governing senior
executive officers.

Expenses.   During the term, you will be reimbursed for all reasonable business
related expenses incurred by you at the request of or on behalf of the Company,
provided that such expenses are incurred and accounted for in accordance with
the policies and procedures established by the Company.

Confidentiality.   During your employment with the Company, and at all times
thereafter, you will maintain the confidentiality  of all confidential or
proprietary information of the Company (“Confidential Information”), and, except
in furtherance of the business of the Company or as required by law or order of
a court of competent jurisdiction, you will not directly or indirectly disclose
any such information to any person or entity; nor will you use Confidential
Information for any purpose except for the benefit of the Company.  For purposes
of this letter, “Confidential Information” includes, without limitation: client
or customer lists, identities, contracts business and financial information;
investment strategies; pricing information or policies, fees or commission
arrangements of the Company; marketing plans, projections, presentations or
strategies of the Company; financial and budget information of the Company; new
personnel acquisition plans; and all other business related information which
has not been publicly disclosed by the Company.  This restriction will apply
regardless of whether such Confidential Information is in written, graphic,
recorded, photographic, data or any machine readable form or is orally conveyed
to, or memorized by, you.  You further agree that, during your employment with
the Company and at all times thereafter, you will keep confidential and will not
release, use or disclose without the prior written permission of the Company,
all Confidential Information developed by you on behalf of the Company provided
to you by the Company, excepting only such information as was already known to
you prior to the commencement of your employment with the Company or such
information as is already known to the public.

Prohibited Activities.   Because your services to the Company are essential and
because you have access to the Company’s Confidential Information, you covenant
and agree that (i) during your employment by the Company, (ii) in  the event 
that your employment is terminated by the Company for Cause or by you without
Good Reason, during the one-year period following the date of such termination,
and (iii)  solely for purposes of subparagraph (iii) below, during the
three-year period following the date on which your employment terminates for any
reason, you will not, without the prior written consent of the Board of
Directors of the

3


--------------------------------------------------------------------------------


Company, which shall include the unanimous consent of the Directors who are not
officers of the Company, directly or indirectly (individually, or through or on
behalf of another entity as owner, partner, agent, employee, consultant, or in
any other capacity):

(i)                                     engage, participate or assist, as an
owner, partner, employee, consultant, director, officer, trustee or agent, in
any business that engages or attempts to engage, directly or indirectly, in any
material acquisition, development, construction, operation, management or
leasing of any commercial real estate property (A) anywhere in the five boroughs
of New York City, regardless of whether such business is publicly or privately
held, (B) anywhere in the New York City metropolitan area,  if such business or
any of its affiliates (within the meaning of the Securities Act of 1933) has
issued any class of publicly-traded securities, and (C) anywhere in the New York
City metropolitan area, regardless of whether such business is publicly or
privately held, if such business engages in the commercial real estate business
in any county in which the Company also engages in the commercial real estate
business (for this purpose, New York City metropolitan area includes each
borough of New York City; Nassau, Orange, Putnam, Rockland, Suffolk and
Westchester Counties in the State of New York; Bergen, Essex, Hudson, Hunterdon,
Mercer, Middlesex, Monmouth, Morris, Passaic, Somerset, Sussex, Union and Warren
Counties in the State of New Jersey; and Fairfield County in the State of
Connecticut);

(ii)                                  engage in any activity to interfere with,
disrupt or damage the business of the Company, or its relationships with any
Company Client, employee, supplier or other business relationship; or

(iii)                               solicit, encourage, or engage in any
activity to induce any Employee to terminate employment with the Company, or to
become employed by, or to enter into a business relationship with, any other
person or entity (for this purpose, the term Employee means any individual who
is an employee of or consultant to the Company (or any affiliate) during the
six-month period prior to your last day of employment).

Notwithstanding any of the foregoing, you will not be prohibited from engaging
in the practice of law with, for or on behalf of any person or entity as a
partner, agent, employee, consultant, or in any other capacity. In addition, the
restrictions imposed by subparagraph (i) will not apply after your voluntary
termination of employment if such termination occurs at east one year after your
commencement of employment and you give at least 90 days’ advance written notice
of termination.

Indemnification.   The Company will indemnify you to the fullest extent
permitted by applicable law with respect to any actions commenced against you in
your capacity as an officer or director, or former office or director, of the
Company or any affiliate thereof for which you may serve in such capacity.  The
Company also will use its best efforts to secure and maintain officers and
directors liability insurance providing coverage for you.

Termination and Severance.   You will be an employee at will, and you or the
Company may terminate your employment at any time with or without Cause.
Notwithstanding

4


--------------------------------------------------------------------------------


the foregoing, if the Company terminates your employment during the term for any
reason other than Disability or Cause, or you terminate your employment during
the term with Good Reason, your base salary, annual bonus (in an amount equal to
the greater of $100,000 or the average of the bonuses paid to you by the Company
for the two years preceding termination) and all benefits (other than awards of
stock options, restricted stock and other equity-based benefits) will be
continued by the Company for 24 months following your termination, provided that
you continue to pay any employee premiums applicable to such benefits. In
addition, the amount of base salary and bonus payable to you during such
24-month severance period will be reduced (but not below one year’s base salary
and bonus) by the amount of any salary and bonuses and the value of any other
forms of compensation earned or received by you from other entities for service
rendered during the 24-month period (including any deferred compensation earned
or accrued during such 24-period); provided, however, that there shall be no
reduction if your termination of employment occurs as part of a Change in
Control or within 12 months after a Change in Control. Upon the expiration of
such 24-month period, you will be eligible for COBRA continuation coverage in
accordance with the terms of the Company’s group medical plan.

If your employment terminates during the term as a result of your death, the
Company will pay your base salary for a period of six months fro the date of
your death (or such longer period as the Company’s Board of Directors may
determine) and an amount equal to one-half of the annual bonus payable under the
preceding paragraph to your estate or to a beneficiary designated by you in
writing prior to your death.

If your employment terminates during the term as a result of your Disability,
the Company will pay you your base salary for a period of six months from the
date of your termination and an amount equal to one-half of the annual bonus
payable under the second preceding paragraph.

Cause Procedures.   In the event that your employment is terminated by the
Company for Cause and you contend that Cause did not exist, the Company and you
hereby agree to submit such claim to arbitration before the American Arbitration
Association (“AAA”). In such a proceeding, the only issue before the arbitrator
will be whether your employment was in fact terminated for Cause. If you dispute
a termination of our employment pursuant to clause (iv) of the definition of
Cause and such dispute is submitted to arbitration, the Company will continue to
pay you your base salary until the date on which the arbitrator reaches a
decision regarding the dispute.

If the arbitrator determines that your employment was terminated by the Company
without Cause, the arbitrator shall award to you only an amount equal to the
severance benefits described above, the costs of arbitration, and your
attorneys’ fees. If the Company continued to pay you your base salary during the
arbitration, such arbitration award will be reduced by the amount of the base
salary already paid to your for periods after your termination date.

If the arbitrator determines that your employment was terminated by the Company
for Cause, the arbitrator will be without authority to award you anything, the
parties will each be responsible for their own attorneys’ fees, and the costs of
arbitration will be paid 50% by you and 50% by the Company. In addition, if the
Company continued to pay you your

5


--------------------------------------------------------------------------------


base salary during the arbitration, you must promptly reimburse the Company for
the full amount of any base salary paid to you for periods after your
termination date.

Additional Amounts.   If in the opinion of tax counsel selected by you and
reasonably acceptable tot the Company, you have or will receive any compensation
or benefits (including without limitation as a result of the accelerated vesting
of equity awards) or recognize any income (whether or not pursuant to this
letter agreement or any plan or other arrangement of the Company and whether or
not the term or your employment with the Company has terminated) which will
constitute an “excess parachute payment” within the meaning of Section
280G(b)(1) of the Internal Revenue Code (the “Code”) (or for which a tax is
otherwise payable under Section 4999 of the Code or any successor provision
thereto), then the Company will pay you an additional amount (the “Additional
Amount”) equal to the sum of (i) all taxes payable by you under Section 4999 of
the Code with respect to all such excess parachute payments and any such
Additional Amount, plus (ii) all federal, state and local taxes payable by you
with respect to any such Additional Amount.  Any amounts payable pursuant to
this paragraph will be paid by the Company to you within 30 days of each written
request therefor made by you.

Notices.   All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be delivered by hand and or sent by
prepaid telex, cable or other electronic devices or sent, postage prepaid, by
registered or certified mail or telecopy or overnight courier service and shall
be deemed given when so delivered by hand, telexed, cabled or telecopied, or if
mailed, three days after mailing (one business day in the case of express mail
or overnight courier service), as follows:

 

if to you:

 

 

 

Andrew S. Levine, Esq.

 

1 Marbourne Drive

 

Mamaroneck, New York 10543

 

 

 

if to the Company:

 

 

 

SL Green Realty Corp.

 

420 Lexington Avenue

 

New York, New York 10170

 

Attention: Chief Executive Officer

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

Amendments.   No amendment, modification or waiver in respect of this letter
agreement will be effective unless it is in writing and signed by the party
against whom such amendment, modification or waiver is sought.

Severability.   If any provision of this Agreement (or any portion thereof) or
the application of any such provision (or any portion thereof) to any person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision hereof (or the

6


--------------------------------------------------------------------------------


remaining portion thereof) or the application of such provision to any other
persons or circumstances.

Successors.   Neither this letter agreement nor any rights hereunder may be
assigned or hypothecated by you.  This letter agreement may not be assigned by
the Company except to any successor to the Company’s business or to all or
substantially all of its assets.

Governing Law.   This letter agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to the agreements
made and to be performed entirely within such State, without regard to the
conflicts of law principles of such State.

Entire Agreement.   This letter agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.  The parties hereto shall not be liable or bound to any other
party in any manner by any representations, warranties or covenants relating to
such subject matter except as specifically set forth herein.

Expenses.   The Company will reimburse you for legal fees and expenses actually
incurred in connection with this letter agreement up to $2,500.

Definitions.   For purposes hereof:

“Cause” means that a majority (or, with respect to clause (iv), two-thirds) of
the Board of Directors of the Company concludes, in good faith and after
reasonable investigation, that (i) you engaged in conduct which is a felony
under the laws of the United States or any state or political subdivision
thereof (other than relating to the operation of a motor vehicle), (ii) you
engaged in conduct constituting material breach of fiduciary duty, gross
negligence or willful misconduct relating to the Company, fraud or dishonesty or
willful or material misrepresentation relating to the business of the Company,
(iii) you breached any of your obligations or covenants under the paragraphs
entitled Confidentiality and Prohibited Activities in any material respect, or
(iv) you have demonstrably failed to perform your duties at a reasonably
satisfactory level, as measured by the level or performance customarily and
reasonably expected of persons acting in a capacity similar to general counsels
of real estate operating companies substantially similar to the Company, for 15
days after receiving notice from the Company, which notice specifically
identifies the manner in which you have failed so to perform of the Board. For
this purpose, no conduct will be considered willful unless you acted in bad
faith and with no reasonable bass for believing that you were acting in the best
interest of the Company.  Notwithstanding any provision of this letter agreement
to the contrary, clause (iv) above will cease to apply upon the occurrence of a
Change in Control.

“Disability” means a reasonable good faith determination of the Board of
Directors of the Company that, as a result of your incapacity due to physical or
mental illness or injury, you have been incapable of performing your duties
hereunder even with a reasonable accommodation on a full-time basis for the
entire period of three consecutive months or any 90 days in a 180-day period.

7


--------------------------------------------------------------------------------


A “Force Out” will be deemed to have occurred in the event of a Change in
Control followed by:

(i)            a change in duties, responsibilities, status or position with the
Company, which, in your reasonable judgment, does not represent a promotion from
or maintaining of your duties, responsibilities, status or positions as in
effect immediately prior to the Change in Control, or any removal of you from or
any failure to reappoint or reelect you to such positions, except in connection
with the termination of your employment for Cause, disability, retirement or
death.  It will not, by itself, constitute a change in your duties,
responsibilities, status or position for purposes of this paragraph if you are
not the general counsel of the surviving or parent entity following a Change in
Control, provided that you remain the general counsel of the business conducted
by the Company immediately prior to such Change in Control;

(ii)           a reduction by the Company in your base salary as in effect
immediately prior to the Change in Control or the failure of the Company to pay
you a discretionary annual bonus for any year ending after the Change in Control
in an amount equal to or greater than the amount of the discretionary annual
bonus paid to you for the last year ending before the Change in Control;

(iii)          the failure by the Company to continue in effect any of the
benefit plans in which you are participating at the time of the Change in
Control of the Company (unless you are permitted to participate in any
substitute benefit plan with substantially the same terms and to the same extent
and with the same rights as you had with respect to the benefit plan that is
discontinued) other than as a result of the normal expiration of any such
benefit plan in accordance with this terms as in effect at the time of the
Change in Control, or the taking of any action, or the failure to act, by the
Company which would adversely affect your continued participation in any of such
benefit plans on at least as favorable a basis to you as was the case on the
date of the Change in Control or which would materially reduce your benefits in
the future under any of such benefit plans of deprive you of any material
benefits enjoyed by you at the time of the Change in Control; provided, however,
that any such action or inaction on the part of the Company, including any
modification, cancellation or termination of any benefits plan, undertaken in
order to maintain such plan in compliance with any federal, state or local law
or regulation governing benefits plans, including, but not limited to, the
Employment Retirement Income Security Act of 1974, shall not constitute a Force
Out for the purposes of this Agreement;

(iv)          the Company’s requiring you to be based in an office located
beyond a reasonable commuting distance from your residence immediately prior to
the Change in Control, except for the required travel relating to the Company’s
business to an extent substantially consistent with the business travel
obligations which you undertook on behalf of the Company prior to the Change in
Control; or

(v)           the failure by the Company to obtain from any successor to the
Company an agreement to be bound by this letter agreement.

8


--------------------------------------------------------------------------------


“Good Reason” means (i) a failure of the Board of Directors of the Company to
elect you to offices with the same or substantially the same duties and
responsibilities as described in this letter agreement; (ii) a material failure
by the Company to comply with the provisions of this letter agreement which has
not been cured within thirty days after notice of noncompliance (specifying the
nature of the noncompliance) has been given by you to the Company; or (iii) a
Force Out (as defined above) has occurred.  Notwithstanding any provision of
this letter agreement to the contrary, with “Good Reason” will not include any
assignment of you to a position or office that has new or different duties,
provided that such position or office is principally related to the provision of
legal services, has a substantially similar level or responsibility to your
immediately preceding position or office and is commensurate with your
education, skills and experience.

We look forward to working with you in your new position.  Please acknowledge
your agreement with and intent to be bound by the terms of this letter by
signing a copy of the letter and returning it to the undersigned as soon as
possible.

SL GREEN REALTY CORP.

 

 

 

By:

/s/ MARC HOLLIDAY

 

Name:

Marc Holliday

 

Title: Chief Investment Officer

ACKNOWLEDGED AND AGREED

 

this 13th day of October, 2000.

 

 

 

/s/ ANDREW S. LEVINE

 

 

Andrew S. Levine

 

 

9


--------------------------------------------------------------------------------